Citation Nr: 1141601	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as mental stress due to personal trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The competent and credible evidence of record fails to show that the Veteran has an Axis I diagnosis of an acquired psychiatric disorder other than polysubstance dependency, which is not subject to service connection.


CONCLUSION OF LAW

An acquired psychiatric disorder that is subject to service connection was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2005, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted information and evidence in connection with his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  He has not claimed that there is outstanding evidence to support his claim that has not been obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to the claim for service connection.  The Board notes that the Veteran's representative, in its Informal Hearing Presentation, argued that the Veteran's appeal should be remanded to obtain a VA examination.  The Board disagrees.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board finds that the record does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability.  The Veteran complains of "mental stress" due to several incidents that happened while he is in service; however, "mental stress" is not a psychiatric disability under the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Furthermore, the Board finds that a review of the medical evidence fails to establish that the Veteran has a psychiatric disorder or to provide evidence that the Veteran's current "mental stress" is related to any incidence in service as he never relates any of these incidents to his mental health care providers.  Therefore, the Board finds that VA is not required to obtain a VA examination in the present case because there is no competent and credible lay or medical evidence that the Veteran has a currently diagnosed psychiatric disorder (other than polysubstance dependence) that is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   See The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In the present case, the Veteran filed a claim for service connection in April 2005 in which he stated he has "mental stress" that started when he was in service.  He stated he was wrongfully arrested, which he feels was racially motivated.  He stated he had an argument with a "white lady soldier" and the next thing he knew he was arrested and tried.  However, in response to the PTSD questionnaire, the Veteran related that, in February 1977, he was invited off post by another soldier (whom he later found out was an undercover "CIA" informant) and that he went to this individual's home off post.  On the way back to base, this individual "planted reefer" in the back seat of his car.  He also stated that, in 1974 when he entered the service, the U.S. public was "mental hating" the military because of the Vietnam War and that is why he suffers from PTSD.  

In his Notice of Disagreement submitted in November 2005, the Veteran relates other personal stressors that occurred in service.  The first stressor the Veteran states is that he was in a relationship with a white female soldier who, although telling him she could not get pregnant, did get pregnant so she could get out of service.  She took his daughter and moved off post with another service man.  The second stressor he relates is that he was denied leave so that he could go home to his wife and attend the birth of their first child.  He further said this lead up to the "planting of weed" in his car.  

In a June 2007 statement, the Veteran stated that his traumatic stress was when, in February 1977, he was arrested at the gate to base and was traumatized by CID (Criminal Investigation Division) after he was taken to its headquarters, where he witnessed another soldier being beaten by of the CID officials (whom, significantly, in a prior account was the informant who "planted reefer" in the Veteran's car).  He was not provided with legal counsel.  He was given an Article 15 although the marijuana was the other soldier's, who was sitting in the back seat of his car.  He claims this caused him "traumatic stress."

On his VA Form 9, the Veteran stated that his first claim did not clarify his claim for service-connected disability and that there was a combination of emotional and mental stress that caused him to become homicidal and suicidal.  He stated that actions of the military (the people in charge that were his superiors) caused him mental and emotional trauma.  

The Board notes that in none of these statements does the Veteran report any signs or symptoms of a psychiatric disorder or that he has a current diagnosed psychiatric disorder, but rather merely states he was caused emotional and mental stress in service.  Thus, his lay statements are not sufficient evidence to establish he has a current psychiatric disability for which service connection may be warranted.

Furthermore, VA treatment records show that the Veteran has a long history of treatment for polysubstance abuse.  The earliest medical record in the claims file is a discharge summary from the VA Medical Center in St. Louis, Missouri, for the period of May through June of 1994 showing the Veteran's diagnoses were alcoholism, cocaine dependence, and substance induced mood, thought and perceptual disorder, now resolved.  Under History of Present Illness, the physician noted that this is "one of multiple" psychiatric admissions for the Veteran with a "long history of polysubstance abuse, most notably involving alcohol and cocaine and complicated by depressive and psychotic symptomatology which usually resolves with appropriate detoxification and abstinence."  He had subsequent admissions related to treatment for his polysubstance abuse in 1995, 1997, 2004 and 2005.  The Board notes that a December 2004 psychology consult notes a diagnosis of depression, not otherwise specified, but there are no prior treatment records to support the basis of the diagnosis.  More importantly, January 2005 treatment records related to the Veteran's readmission to the SATP inpatient program show only a "history of depression" under "Mental Status," but do not show an actual diagnosis of a depressive disorder upon admission or discharge.  The reason for admission to the program was listed solely as "polysubstance dependency."  The Veteran was discharged from the SATP on January 18, 2005, with an Axis I diagnosis only of polysubstance dependency.  Subsequent outpatient treatment records continue to show the Veteran's diagnosis to be only polysubstance dependency.  

Consequently, the Board finds that the medical evidence fails to establish that at the time the Veteran filed his claim for service connection in April 2005, or any time thereafter, he has a diagnosis of a psychiatric disorder other than polysubstance dependency.  

A disease incurred during active service will not be deemed to have been incurred in the line of duty if it was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d) . Similarly, the isolated in infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  Id.

Clearly the Veteran's claim was filed after October 1990 and that his use of alcohol and illicit or illegal drugs was excessive and to the point where he was dependent upon these substances.  Consequently, the Board finds that the Veteran's use of alcohol and drugs was willful misconduct, and service connection for his polysubstance dependency is, therefore, barred by law.  As the Veteran has no diagnosis of any other psychiatric disorder, the evidence fails to establish that he has a current disability for which service connection may be granted.  Consequently, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for service connection must be denied.



ORDER

Entitlement to service connection for a psychiatric disorder, claimed as mental stress due to personal trauma, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


